Title: To George Washington from Robert Dinwiddie, 18 June 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg June 18th 1756

I desire You to send me a List of the Volunteers ⟨You are⟩ to appoint to the Vacancies in Your Regiment—& the Number of Draughts from the Militia, which I am sorry to think will be much fewer than I expected.
As the Regimt will be pretty much divided in Forts &ca I thot it proper & necessary to appoint Mr Boyd the Pay-Mr, Muster Master, by which on paying the Men he will be able to make an exact return of each Company to You, & in course will be a Check to the Officers to keep their Companies as compleat as possible.
I wish You Health & Success in Your Operations & I am Sir Your most humble Servt

Robt Dinwiddie

